Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 09/29/2022, wherein claims 1, 3-6, 8, 17-21, 30-35, 80-82 have been amended.
Claims 1, 3-8, 17-21, 30-35, 80-82 are examined herein on the merits so far as they read on the elected species. 
Any rejection from the previous office action which is not restated herein, is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Naviaux et al. (Transl Psychiatry, 2014, pages 1-11, PTO-1449).
Naviaux et al. teaches a method of treating autism spectrum disorder (ASD) comprising administering an antipurinergic agent suramin in an amount of 20 mg/kg intraperitoneally (i.p) given to 6-month old adult mice restored normal social behavior, novelty preference and metabolism. See abstract. Naviaux et al. used the maternal immune activation (MIA) mouse model of neurodevelopmental and neuropsychiatric disorders to study the effects of a single dose of the antipurinergic drug suramin on the behavior and metabolism of adult animals. Naviaux et al. used mass spectrometry to measure drug levels in plasma. The plasma half life of suramin after a single dose in mice is 1 week; and no suramin was detected after 5 weeks of drug washout. See page 5, left hand column, para 2. It is taught that two days after treatment with 20 mg/kg intraperitoneally (i.p), the suramin concentration in the plasma was 7.64 µM (i.e the concentration in plasma is in an amount as in instant claimed range). See abstract. It is taught that after washout of the drug, improvements were lost and the former abnormalities returned. See page 2, left hand column, para 2. Naviaux et al. teaches that autism spectrum disorders affect 1-2 % children born in US. See abstract. It is taught that purine and pyrimidine disorders are linked to autism in children. See page 8, Under Discussion.
Naviaux et al. does not specifically teach administering antipurinergic drug suramin in an amount to maintain plasma levels of suramin in a subject such as human within a range of from 3 µM to 15 µM for 21 days or more; for 28 days or more; for 45 days are more as in instant claims 1, 3-5.
Naviaux et al. does not specifically teach administering antipurinergic drug suramin in an amount to maintain plasma levels of suramin in a subject such as human within a range of from 5 µM to 15 µM for 21 days or more as in instant claim 6.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer antipurinergic agent suramin to a human suffering from autism spectrum disorder (ASD) in an amount to maintain the plasma levels in the range of 3 µM to 15 µM for 45 days or more because 1) Naviaux et al. teaches that two days after treatment of mice with 20 mg/kg intraperitoneally (i.p), the suramin concentration in the plasma was 7.64 µM (i.e the concentration in plasma is in an amount as in instant claimed range); the plasma half life of suramin after a single dose in mice is 1 week; and no suramin was detected after 5 weeks of drug washout; and 2) Naviaux et al. teaches that after washout of the drug, improvements were lost and the former abnormalities returned i.e one need to continue administering suramin to maintain the improvement. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer suramin to a human suffering from autism spectrum disorder (ASD) in an amount to maintain the plasma levels in the range of 3 µM to 15 µM for 45 days or more with reasonable expectation of success of treating ASD or improving the symptoms of ASD.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer antipurinergic agent suramin to a human patient suffering from autism spectrum disorder (ASD) in an amount to maintain the plasma levels in the range of 5 µM to 15 µM for 21 days or more because 1) Naviaux et al. teaches that two days after treatment of mice with 20 mg/kg intraperitoneally (i.p), the suramin concentration in the plasma was 7.64 µM (i.e the concentration in plasma is in an amount as in instant claimed range); the plasma half life of suramin after a single dose in mice is 1 week; and no suramin was detected after 5 weeks of drug washout; and 2) Naviaux et al. teaches that after washout of the drug, improvements were lost and the former abnormalities returned i.e one need to continue administering suramin to maintain the improvement. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer suramin to a human suffering from autism spectrum disorder (ASD) in an amount to maintain the plasma levels in the range of 5 µM to 15 µM for 21 days or more with reasonable expectation of success of treating ASD or improving the symptoms of ASD.
It would have been obvious to a person of ordinary skill in the art to optimize the amounts of suramin to be administered to obtain the desired plasma levels to obtain the best therapeutic effect. Optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious and routine optimization. 
Naviaux et al. renders obvious to administer antipurinergic agent suramin to a human patient suffering from autism spectrum disorder (ASD) in an amount to maintain the plasma levels in the range of 3 µM to 15 µM for 45 days or more, and administration of antipurinergic agent suramin to a human patient suffering from autism spectrum disorder results in improvement of assessment score such as ADOS, ABC, ATEC or CGI of said human suffering from ASD relative to a score of said human patient prior to administration, since it is the result or property of administration of an amount of suramin to maintain the plasma levels in the range of 3 µM to 15 µM for 45 days or more.

Response to Arguments
Note: The rejection has been modified in view of Applicant’s amendment.
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “Naviaux 2014 fails to teach both administration of suramin to humans to achieve a suramin plasma concentration of from 3 µM to 30 µM for 21 days or more and that such administration would yield an improvement in ADOS, ABC, ATEC, or CGI scores, metrics which are not relevant in a mouse model”. Applicant’s arguments have been considered. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer antipurinergic agent suramin to a human patient suffering from autism spectrum disorder (ASD) in an amount to maintain the plasma levels in the range of 5 µM to 15 µM for 21 days or more because 1) Naviaux et al. teaches that two days after treatment of mice with 20 mg/kg intraperitoneally (i.p), the suramin concentration in the plasma was 7.64 µM (i.e the concentration in plasma is in an amount as in instant claimed range); the plasma half life of suramin after a single dose in mice is 1 week; and no suramin was detected after 5 weeks of drug washout; and 2) Naviaux et al. teaches that after washout of the drug, improvements were lost and the former abnormalities returned i.e one need to continue administering suramin to maintain the improvement. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer suramin to a human suffering from autism spectrum disorder (ASD) in an amount to maintain the plasma levels in the range of 5 µM to 15 µM for 21 days or more with reasonable expectation of success of treating ASD or improving the symptoms of ASD.
Naviaux et al. renders obvious to administer antipurinergic agent suramin to a human patient suffering from autism spectrum disorder (ASD) in an amount to maintain the plasma levels in the range of 3 µM to 15 µM for 45 days or more, and administration of antipurinergic agent suramin to a human patient suffering from autism spectrum disorder results in improvement of assessment score such as ADOS, ABC, ATEC or CGI of said human suffering from ASD relative to a score of said human patient prior to administration, since it is the result or property of administration of an amount of suramin to maintain the plasma levels in the range of 3 µM to 15 µM for 45 days or more.


2) Claims 7, 17-20, 80 are rejected under 35 U.S.C. 103 as being unpatentable over Naviaux et al. (Transl Psychiatry, 2014, pages 1-11, PTO-1449) as applied to claims 1, 3-6, and further in view of Hamidpour et al. (Journal of Biomedical Sciences, 2016, pages 1-7, PTO-1449).
Naviaux et al. 2014 is applied as discussed above.
Naviaux et al. does not specifically teach administering antipurinergic drug suramin in an amount to maintain plasma levels of suramin in the subject such as human within a range of from 3 µM to 30 µM for 21 days or more, wherein said administration occurs two or more times as in instant claim 7.
Naviaux et al. does not specifically teach administration of two or more doses of suramin to maintain plasma levels of suramin in the subject such as human within a range of from 1 µM to 30 µM; within a range of from 1 µM to 15 µM; within a range of from 5 µM to 15 µM; within a range of from 3 µM to 15 µM for 21 days or more as in instant claims 17-18, 20, and 80. 
Naviaux et al. does not specifically teach administration of three or more doses of suramin to maintain plasma levels of suramin in the subject such as human within a range of from 1 µM to 30 µM for 21 days or more as in instant claim 19. 
Hamidpour et al. teaches that the suramin is washed out in 5 weeks and suramin 20 mg/kg is administered every week for one month i.e 4 doses is administered. See page 4, right hand column, para 3; page 5, right hand column, para 1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer two or three or more doses of suramin to a human subject suffering from autism spectrum disorder (ASD) to maintain the plasma levels within a range of from 1 µM to 30 µM; within a range of from 1 µM to 15 µM; within a range of from 5 µM to 15 µM; or within a range of from 3 µM to 15 µM for 21 days or more because 1) Naviaux et al. teaches that two days after treatment of mice with 20 mg/kg intraperitoneally (i.p), the suramin concentration in the plasma was 7.64 µM (i.e the concentration in plasma is in an amount as in instant claimed range); the plasma half life of suramin after a single dose in mice is 1 week; and no suramin was detected after 5 weeks of drug washout; 2) Naviaux et al. teaches that after washout of the drug, improvements were lost and the former abnormalities returned i.e one need to continue administering suramin to maintain the improvement, and further 3) Hamidpour et al. teaches that the suramin is washed out in 5 weeks and suramin 20 mg/kg is administered every week for one month i.e 4 doses is administered. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer two, three or more doses of suramin to a human subject suffering from autism spectrum disorder (ASD) to maintain the plasma levels within a range of from 1 µM to 30 µM; within a range of from 1 µM to 15 µM; within a range of from 5 µM to 15 µM; or within a range of from 3 µM to 15 µM for 21 days or more with reasonable expectation of success of treating ASD or improving the symptoms of ASD.
It would have been obvious to a person of ordinary skill in the art to optimize the amounts of suramin to be administered, frequency of administration to obtain the desired plasma levels to obtain the best therapeutic effect. Optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious and routine optimization. 
Naviaux et al., in view of Hamidpour renders obvious to administer two or three or more doses of suramin to a human suffering from autism spectrum disorder (ASD) to maintain the plasma levels within a range of from 1 µM to 30 µM; within a range of from 1 µM to 15 µM; within a range of from 5 µM to 15 µM; or within a range of from 3 µM to 15 µM for 21 days or more as in instant claims, and administration of antipurinergic agent suramin to a human patient suffering from autism spectrum disorder results in improvement of assessment score such as ADOS, ABC, ATEC or CGI relative to a score of said human patient prior to administration, since it is the result or property of administration of two or three or more doses of suramin to a human suffering from autism spectrum disorder (ASD) to maintain the plasma levels within a range of from 1 µM to 30 µM; within a range of from 1 µM to 15 µM; within a range of from 5 µM to 15 µM; or within a range of from 3 µM to 15 µM for 21 days or more.

Response to Arguments
Note: The rejection has been modified in view of Applicant’s amendment.
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive as discussed above and those found below.
Naviaux et al., in view of Hamidpour renders obvious to administer two or three or more doses of suramin to a human suffering from autism spectrum disorder (ASD) to maintain the plasma levels within a range of from 1 µM to 30 µM; within a range of from 1 µM to 15 µM; within a range of from 5 µM to 15 µM; or within a range of from 3 µM to 15 µM for 21 days or more as in instant claims, and administration of antipurinergic agent suramin to a human patient suffering from autism spectrum disorder results in improvement of assessment score such as ADOS, ABC, ATEC or CGI relative to a score of said human patient prior to administration, since it is the result or property of administration of two or three or more doses of suramin to a human suffering from autism spectrum disorder (ASD) to maintain the plasma levels within a range of from 1 µM to 30 µM; within a range of from 1 µM to 15 µM; within a range of from 5 µM to 15 µM; or within a range of from 3 µM to 15 µM for 21 days or more


3) Claims 8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Naviaux et al. (Transl Psychiatry, 2014, pages 1-11, PTO-1449), in view of Hamidpour et al. (Journal of Biomedical Sciences, 2016, pages 1-7, PTO-1449) as applied to claims above 1, 3-6, 7, 17-20, 80, and further in view of Momeni et al. (20130267441, PTO-1449).
Naviaux et al. do not specifically teach that suramin is administered intravenously.
Momeni et al. teaches intravenous injection of suramin to treat patients diagnosed with autism. See paras [0096], [0150]. Patients diagnosed with autism are treated with Suramin starting with 0.1 g per single weekly intravenous injection.  Where necessary, the dose is escalated in increments of 0.1 g to up to 1 g per injection.  Dosing is further 
adjusted individually by the supervising clinician.  In cases of severe adverse effects, the dose is lowered or the treatment interrupted. Significant improvements in functioning are observed during the course of the treatment compared to baseline. See para [0150].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a dose of suramin intravenously to a human subject suffering from autism because Momeni et al. teaches intravenous injection of suramin to treat patients diagnosed with autism. One of ordinary skill in the art would have been motivated to administer a dose of suramin intravenously to a human subject suffering from autism with reasonable expectation of success of treating autism.
Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive as discussed above, under rejections 1 and 2.


4) Claims 30-35, 81-82 are rejected under 35 U.S.C. 103 as being unpatentable over Naviaux et al. (PLOS ONE, 2013, PTO-1449).
Naviaux et al. 2013 teaches a method of treating an autism spectrum disorder (ASD) in a subject in need thereof comprising administering an antipurinergic agent suramin (hexasodium salt) 10 or 20 mg/kg ip weekly injection to mice. See page 13, left column, para 5 (wherein it is taught that antipurinergic therapy with suramin corrected all of the core behavioral abnormalities and multisystem comorbidities that were observed in the MIA muse model of autism spectrum disorders); page 3, left hand column, para 2 for dose administration. It is pointed out that administration of 10 or 20 mg/kg weekly indicates administering first dose of 10 or 20 mg/kg followed by a treatment holiday of 6 or more days and then administration of second dose of 10 or 20 mg/kg of suramin.
Naviaux et al. 2013 does not specifically teach administration of suramin to human to treat ASD.
Naviaux et al. 2013 does not specifically teach a 10-40 day treatment holiday between the first and second dose.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer antipurinergic agent suramin to a human patient suffering from autism spectrum disorder (ASD) because 1) Naviaux et al. 2013 teaches a method of treating an autism spectrum disorder (ASD) in mice comprising administering an antipurinergic agent suramin (hexasodium salt) 10 or 20 mg/kg ip weekly injection. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer suramin to a human suffering from autism spectrum disorder (ASD) with reasonable expectation of success of treating ASD or improving the symptoms of ASD.
It would have been obvious to a person of ordinary skill in the art to control the frequency of the dosage by routine optimization to obtain the best therapeutic effect. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e 10-40 day or 12 to 20 day treatment holiday between the first and second dose because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill in the art to administer the particular amounts of first dose and particular amounts of second dose as in instant claims 31, 32, 81, 82 to obtain the best therapeutic effect. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the first and second dose in amounts as in instant claims because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious and routine optimization. Further, Naviaux et al. 2013 teaches administration of 10 or 20 mg/kg of suramin i.e reads on instant dose.
It would have been obvious to a person of ordinary skill in the art to administer the amounts of first dose within a range of 400 mg/m2 to 600 mg/m2 and amounts of second dose within a range of 400 mg/m2 to 600 mg/m2 as in instant claims 33, 34 to obtain the best therapeutic effect. One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen as in instant claims i.e administer the first and second dose in amounts as in instant claims because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious and routine optimization. 
The reference teaches that the dosage and administration interval can be varied. Thus, the reference has recognized these parameters as variables, it would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired results.
Naviaux et al. 2013 renders obvious to administer antipurinergic agent suramin to a human patient suffering from autism spectrum disorder (ASD) employing dosage regimen as in instant claims, and administration of antipurinergic agent suramin to a human patient suffering from autism spectrum disorder results in improvement of assessment score such as ADOS, ABC, ATEC or CGI of said human suffering from ASD relative to a score of said human patient prior to administration, since it is the result or property of administration of suramin employing dosage regimen as in instant claims.

Response to Arguments
Note: The rejection has been modified in view of Applicant’s amendment.
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive as discussed above and those found below.
As discussed above, Naviaux et al. 2013 renders obvious to administer antipurinergic agent suramin to a human patient suffering from autism spectrum disorder (ASD) employing dosage regimen as in instant claims, and administration of antipurinergic agent suramin to a human patient suffering from autism spectrum disorder results in improvement of assessment score such as ADOS, ABC, ATEC or CGI of said human suffering from ASD relative to a score of said human patient prior to administration, since it is the result or property of administration of suramin employing dosage regimen as in instant claims.

Prior Art made of Record:
Naviaux et al. Molecular Autism 2015, 6:1….PTO-1449
Antipurinergic therapy corrects the autism-like features in the Fragile X (Fmr1 knockout) mouse model Jane C Naviaux5 , Lin Wang….teaches Suramin;
US 20160209428 A1: Naviaux et al., teaches treating autism with suramin, para [0143]; PTO-1449; weekly administration; [0140] Behavioral testing began at 13 weeks of age, after one month of weekly antipurinergic therapy with suramin;


TITLE: Extracellular Mitochondrial ATP, Suramin, and Autism? AUTHOR(S): Theoharides, Theoharis C. SOURCE: Clinical Therapeutics (2013), 35(9), 1454-1456. This article discusses the extracellular mitochondrial ATP, suramin, and autism. The antipurinergic drug suramin could induce severe urticarial reactions in more than 90% of patients and adrenal damage in about 50% and also impair renal function, induce blood dyscrasias, optic atrophy and peripeheral neuritis.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627